Case: 09-30240     Document: 00511140316          Page: 1    Date Filed: 06/14/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            June 14, 2010

                                       No. 09-30240                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee
v.

CARL HALL,

                                                   Defendant–Appellant




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:07-cr-00182


Before WIENER, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Carl Hall appeals his sentence for being a felon in possession of a firearm
and possession of marijuana. The district court sentenced Hall to 132 months’
imprisonment, the statutory maximum for both counts running consecutively,
despite the United States Sentencing Guidelines’ (“USSG”) recommendation of
a sentence from fifty-one to sixty-three months’ imprisonment. Hall argues that
the district court (1) failed to clearly articulate reasons for the sentencing



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30240      Document: 00511140316         Page: 2     Date Filed: 06/14/2010

                                      No. 09-30240

variance, (2) considered impermissible factors, and (3) issued a substantively
unreasonable sentence.
       The district court provided sufficiently clear reasons for issuing a non-
Guideline sentence.1       Additionally, the district court did not consider any
impermissible factors, and, taking into account our deferential standard of
review, did not impose an unreasonable term of imprisonment. We therefore
affirm Hall’s sentence.
             I. FACTUAL AND PROCEDURAL BACKGROUND
       In May 2007, probation officers searched Hall’s apartment and located a
pistol, loose rounds of ammunition, a hunting knife, two folding knives, and a
bag of marijuana. The probation officers contacted the East Baton Rouge Parish
Sheriff’s Office, which dispatched an officer who arrested Hall and transported
him to prison for booking. The Grand Jury returned a three-count indictment
charging Hall with possession of a firearm by a convicted felon, in violation of 18
U.S.C. § 922(g)(1); possession of ammunition by a convicted felon, in violation of
18 U.S.C. § 922(g)(1); and possession of marijuana, in violation of 21 U.S.C.
§ 844(a).
       Hall pled not guilty and proceeded to trial.              During his trial, Hall
repeatedly disrupted the proceedings. Hall also publically threatened to murder
his attorney. The jury found Hall guilty on all counts.
       The presentence report (“PSR”) assigned Hall a criminal history category
of III based on two prior state felony convictions, the first of which occurred in
1989 for illegal possession of stolen things. Hall’s second conviction was for the
murder of his ex-wife. In 1990, Hall pulled his car alongside a car in which his



       1
         A “‘non-Guideline’ sentence” refers to a sentence “that fall[s] outside a calculated
guideline range.” United States v. Reinhart, 442 F.3d 857, 862 (5th Cir. 2006). We use this
term “to distinguish it from a Guidelines sentence which includes a sentence that has been
adjusted by applying a ‘departure’ as allowed by the Guidelines.” Id. (citation omitted).

                                             2
   Case: 09-30240       Document: 00511140316          Page: 3    Date Filed: 06/14/2010

                                       No. 09-30240

ex-wife was a passenger, and opened fire. When Hall’s ex-wife jumped out of the
car, Hall rolled his car over her legs, exited his own vehicle, and stabbed her
repeatedly in the chest. Hall was originally convicted of first degree murder and
sentenced to death, but his conviction was overturned, and Hall was
subsequently found guilty of manslaughter.
       The PSR also reported that Hall had eight additional arrests, none of
which factored into the PSR’s calculation of Hall’s criminal history category
because the state court records of the arrests and accompanying convictions were
lost during Hurricane Katrina.           Investigation with the Louisiana Office of
Probation and Parole, however, revealed that Hall was on probation (and
therefore had presumably been convicted of, or had pled to) at least four of the
offenses that led to his additional arrests. One of these terms of probation
followed a violent altercation involving his ex-wife, and the available records
reveal that Hall failed to complete his probationary period for three of the four
other convictions. Based on these additional offenses, the PSR noted that either
an upward Guidelines departure based on an inadequate criminal history
category, pursuant to USSG §4A1.3, or a non-Guideline sentence, pursuant to
§ 3553(a), may be appropriate.
       The PSR calculated Hall’s base offense level for Counts One and Two 2 as
twenty, and for Count Three as four.              Based on Hall’s frequent disruptive
outbursts during trial, the PSR also recommended a two-level upward
adjustment for obstruction of justice, pursuant to USSG §3C1.1. Hall thus faced
an offense level of twenty-two for Counts One and Two, and six for Count Three,




       2
        For sentencing purposes, the district court grouped together Hall’s convictions for
possession of a firearm by a convicted felon and possession of ammunition by a convicted felon,
pursuant to USSG §3D1.2(d).

                                              3
   Case: 09-30240       Document: 00511140316          Page: 4     Date Filed: 06/14/2010

                                       No. 09-30240

which resulted in a total offense level of twenty-two.3 Hall’s total offense level,
combined with his criminal history category calculation of III, resulted in a
recommended sentence of fifty-one to sixty-three months’ imprisonment.
       Hall objected to the inclusion in the PSR of his additional arrests and to
the effect they may have had on his criminal history category.                      At Hall’s
sentencing hearing, the district court overruled the objection, stating that the
additional arrests “were not counted against . . . Hall in anyway [sic].” The
district court then accepted the factual determinations and Guidelines
calculation in the PSR, and considered whether § 3553(a) warranted a non-
Guideline sentence.
       The district court noted that at the time of his offense, Hall remained on
probation for violently killing his ex-wife with a knife, and expressed concern
that probation officers located several non-kitchen knives when they conducted
their search. The district court also found that Hall had a substantial criminal
history in addition to his manslaughter conviction, and “an unusual propensity
towards violence.” After commenting that Hall had not taken advantage of his
multiple opportunities for rehabilitation, the district court decided to issue a
non-Guideline sentence. The district court further justified the variance by
commenting that Hall’s disruptions during trial and his threat to kill his
attorney demonstrated that Hall presented a danger to the community.
       The district court sentenced Hall to 120 months’ imprisonment for Count
One, 120 months’ imprisonment for Count Two, and twelve months’
imprisonment for Count Three, all to run consecutively.                    This 252-month
sentence represented the statutory maximum for all Counts.4 The district court


       3
         Under USSG § 3D1.4, the district court used the highest “group” offense level as Hall’s
total offense level without adding the additional points for Count Three.
       4
       After the district court sentenced Hall, the Government filed a motion to dismiss
Count Two as arising from the same transaction or occurrence as Count One, noting that

                                               4
   Case: 09-30240      Document: 00511140316         Page: 5     Date Filed: 06/14/2010

                                      No. 09-30240

followed its oral judgment with a written statement of reasons, in which it again
noted the number of weapons located during the probation officers’ search, and
emphasized its concern with the presence of the non-kitchen knives coupled with
Hall’s use of a knife to kill his ex-wife in the streets of New Orleans in broad
daylight. It also reiterated that Hall had a long history of multiple offenses, and
that the report from the Louisiana Office of Probation and Parole showed that
Hall did not finish three out of four probationary terms, suggesting that Hall
continued to commit offenses while on probation.                The district court also
referenced Hall’s “blatant disrespect” for the law and the legal system, his
disruptions at trial, and his threat to kill his attorney.               Based on these
considerations, the district court concluded that Hall remained a danger to the
community, thus justifying a non-Guideline sentence. Hall timely appealed.
                           II. STANDARD OF REVIEW
       Under the Supreme Court’s decisions in United States v. Booker, 543 U.S.
220 (2005), and Gall v. United States, 552 U.S. 38 (2007), we review the sentence
imposed by the district court for “reasonableness,” and employ a bifurcated
review process. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th
Cir. 2008).     We first examine whether the district court committed any
“significant procedural error.” United States v. Herrera-Garduno, 519 F.3d 526,
529 (5th Cir. 2008) (quoting Gall, 552 U.S. at 51). Procedural errors may include
“miscalculating or failing to calculate the sentencing range under the Guidelines,
treating the Guidelines as mandatory, failing to consider the § 3553(a) factors,
selecting a sentence based on clearly erroneous facts, or failing to adequately
explain the chosen sentence—including an explanation for any deviation from



Counts One and Two could therefore not be considered distinct units of prosecution for
purposes of sentencing. The district court granted the motion, amended its judgment, and re-
sentenced Hall to 120 months’ imprisonment for Count One and twelve months’ imprisonment
for Count Three, to be served consecutively for a total sentence of 132 months’ imprisonment.

                                             5
     Case: 09-30240    Document: 00511140316        Page: 6    Date Filed: 06/14/2010

                                     No. 09-30240

the Guidelines range.” United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir. 2009) (citing Cisneros-Gutierrez, 517 F.3d at 764).
        Provided that the sentence is procedurally sound, we consider the
“‘substantive     reasonableness       of   the    sentence     imposed      under      an
abuse-of-discretion standard.’” Cisneros-Gutierrez, 517 F.3d at 764 (quoting
Gall, 552 U.S. at 51). While exercising this bifurcated review process, we review
the “district court’s interpretation or application of the Sentencing Guidelines
. . . de novo, and its factual findings . . . for clear error.” Id. (citation and internal
quotation marks omitted). “There is no clear error if the district court’s finding
is plausible in light of the record as a whole.” Id. (citation and internal quotation
marks omitted). With regard to the district court’s application of § 3553(a),
“[a]ppellate review is highly deferential as the sentencing judge is in a superior
position to find facts and judge their import under § 3553(a) with respect to a
particular defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339
(5th Cir.), cert. denied, 129 S. Ct. 328 (2008) (citing Gall, 552 U.S. at 50).
                                   III. ANALYSIS
        Hall advances several arguments on appeal, two of which challenge the
procedural soundness of the district court’s sentence. Hall first argues that the
district court did not clearly articulate reasons for the sentence variance under
either USSG §4A1.3 or § 3553(a). Next, Hall argues that the district court erred
by giving significant weight to improper factors; namely, his “unusual propensity
towards violence” and his “substantial criminal history in addition to the
homicide conviction.” Finally, Hall argues that the substantial variance from
the Guidelines range was substantively unreasonable. We address each in turn.
A.      Articulation of Reasons for the Variance
        Hall’s conclusory assertion that the district court provided no clearly
articulated reason for its sentencing variance lacks merit. Although the PSR
opined that the district court may wish to consider a Guidelines-based upward

                                            6
     Case: 09-30240    Document: 00511140316         Page: 7    Date Filed: 06/14/2010

                                      No. 09-30240

departure pursuant to USSG §4A1.3,5 the district court chose instead to issue a
non-Guideline sentence based on § 3553(a). USSG §4A1.3, therefore, has no
bearing on this case.
        Additionally, the record belies Hall’s contention that the district court
failed to articulate reasons under § 3553(a). When a district court “elects to give
a non-Guideline sentence, [i]t should carefully articulate the reasons [it]
concludes that the sentence [it] has selected is appropriate for that defendant”
in order to “to permit [us] to review the sentence for reasonableness as directed
by Booker.” United States v. Mares, 402 F.3d 511, 519 (5th Cir. 2005). Here, the
district court provided extensive reasons for a non-Guideline sentence during
Hall’s sentencing hearing as well as in its written statement of reasons, such as
his possession of knives, the brutal nature in which he killed his ex-wife, his
disrespect for the law, the way in which he disrupted his trial, and his threat to
kill his attorney. We thus find that the district court sufficiently articulated the
reasons for Hall’s non-Guideline sentence.
B.      Factors Considered by the District Court
        Hall’s argument that the district court erred by giving significant weight
to improper factors does not persuade us. The district court identified Hall’s
“unusual propensity towards violence” and his “substantial criminal history in
addition to the homicide conviction,” and cited § 3553(a)(1), which instructs a
court to consider “the nature and circumstances of the offense and the history
and characteristics of the defendant,” as well as § 3553(a)(2)(C), which instructs
a court to consider the need “to protect the public from further crimes of the
defendant.” Hall’s “unusual propensity towards violence” and his “substantial




        5
       USSG §4A1.3 allows a district court to make an upward Guidelines departure if “the
defendant’s criminal history category substantially under-represents the seriousness of the
defendant’s criminal history or the likelihood that the defendant will commit other crimes.”

                                             7
   Case: 09-30240     Document: 00511140316      Page: 8    Date Filed: 06/14/2010

                                   No. 09-30240

criminal history” are relevant to the § 3553(a) factors, and were thus permissible
considerations.
      Hall also argues that the district court did not support its conclusions as
to his violent proclivities and criminal background. As to his violent nature,
Hall argues that the district court should not have considered the facts
underlying his prior manslaughter conviction, the presence of knives in his
apartment, or his threat to murder his attorney, and contends that he has not
demonstrated any violence since his murder conviction. With regard to his
extensive criminal history, Hall argues that there existed “absolutely no details
or records” to support the PSR’s inclusion of Hall’s eight additional arrests, and
contends that the district court promised him that it would not count those
additional arrests against him “in any way.”
      “No limitation shall be placed on the information concerning the
background, character, and conduct of a person convicted of an offense which a
court of the United States may receive and consider for the purpose of imposing
an appropriate sentence.” 18 U.S.C. § 3661. As a general matter, the moving
party must demonstrate sentencing facts by a preponderance of the evidence.
See Cisneros-Gutierrez, 517 F.3d at 764; see also United States v. Berry, 553 F.3d
273, 280 (3d Cir. 2009) (citation omitted). When considering this information,
courts have held that “information relied upon at sentencing must have
‘sufficient indicia of reliability to support its probable accuracy.’” Berry, 553 F.3d
at 280 (quoting United States v. Warren, 186 F.3d 358, 364–65 (3d Cir. 1999));
see generally United States v. Jones, 444 F.3d 430, 434 (5th Cir. 2006) (finding
error in the district court’s consideration of an arrest record without additional
“findings, supported by evidence”).
      We find no error in the district court’s conclusion that Hall possessed an
“unusual propensity towards violence.”          The district court appropriately
considered the facts giving rise to Hall’s manslaughter conviction—which

                                          8
   Case: 09-30240    Document: 00511140316       Page: 9   Date Filed: 06/14/2010

                                  No. 09-30240

involved his use of a firearm, a car, and a knife to kill his ex-wife—and Hall does
not dispute the accuracy of the facts as recounted in the PSR. Additionally, the
district court was at liberty to consider the presence of hunting knives in Hall’s
apartment in conjunction with Hall’s use of a knife while killing his ex-wife, as
§ 3661 states that “[n]o limitation shall be placed on the information concerning
the background, character, and conduct of a person” when a district court makes
a sentencing decision. Finally, Hall’s argument that he has exhibited no violent
tendencies for almost twenty years is belied by the fact that during the instant
proceedings, he publicly threatened to kill his attorney.
      We likewise find no error in the district court’s conclusion that Hall had
a “substantial criminal history in addition to the homicide conviction.” Hall
directs us to the lack of any court records of his arrests or convictions, and cites
the Third Circuit’s Berry opinion for the proposition that “a sentencing court can
not base sentencing decisions on a bare arrest record.” 553 F.3d at 284. In
further support of his argument, Hall alleges that the district court promised not
to count the additional offenses against him, but necessarily did so when it
referenced his “substantial criminal history.”
      Berry does not support Hall’s argument. In that case, the district court
took into account two defendants’ prior arrests that had not resulted in
convictions, opining that it seemed obvious that “the reason [one of the
defendants did not] have any actual adult convictions is because of the
breakdowns in the court . . . and not because of innocence.” Id. at 277. The
Third Circuit reversed, finding that “there was absolutely nothing on the record
to explain why [the previous cases] were dismissed,” and thus there was
“nothing other than rank speculation to support the [district] court’s
declaration.” Id. at 278.
      Here, the district court did not act with the “rank speculation” that
concerned the Berry court when it concluded that Hall had a significant criminal

                                         9
     Case: 09-30240    Document: 00511140316    Page: 10    Date Filed: 06/14/2010

                                    No. 09-30240

history in addition to his manslaughter conviction. The PSR reported eight
additional arrests, and the Louisiana Office of Probation and Parole confirmed
that Hall received convictions for four of them, was placed on probation for those
four, and only completed one probationary term, which implied that Hall
committed additional offenses resulting in revocation of his probation. Hall has
provided no reason to believe that his parole records are unreliable or incorrect,
and we thus find that the district court did not err when it concluded that Hall
had a “substantial criminal history.”
        Finally, Hall’s characterization of the district court’s assurance that his
additional criminal history “would not be counted against him in any way” mis-
characterizes the record. In response to Hall’s objection that the additional prior
offenses should not have been included in the Guidelines computation of his
crim inal    history    category,   the    district   court—before    issuing    its
sentence—responded “[t]hose incidents were not counted against Mr. Hall in
anyway [sic].” (emphasis added). The district court’s use of past tense suggests
only that Hall’s additional criminal history was not included in the Guidelines
computation, and does not imply that it would not, in the future, consider the
additional offenses. Therefore, the district court’s subsequent consideration of
Hall’s additional criminal history when issuing its non-Guideline sentence was
not inconsistent with any assurance made to Hall. We thus find no error in the
district court’s reliance on Hall’s “substantial criminal history” when issuing a
non-Guideline sentence.
C.      Substantive Reasonableness
        Finally, Hall’s assertion that some § 3553(a) factors operated in his favor,
and that his sentence “is undoubtedly longer” than sentences received by
similarly-situated defendants, lacks merit. Hall does not suggest which of the
§ 3553(a) factors should have weighed in favor of a more lenient sentence, and
based on the record before us, we cannot identify any, save, perhaps, for “the

                                          10
  Case: 09-30240       Document: 00511140316          Page: 11     Date Filed: 06/14/2010

                                       No. 09-30240

need to avoid unwarranted sentencing disparities.” 18 U.S.C. § 3553(a)(6). Hall,
however, provides no support for his assertion that similarly-situated defendants
have received lower sentences,6 and although the district court’s variance is
significant, we have consistently affirmed substantial variances in other cases.7
       We owe “deference to the district court’s determination of the appropriate
sentence based on the § 3553(a) factors and may not reverse the district court’s
ruling just because [we] would have determined that an alternative sentence
was appropriate.” Brantley, 537 F.3d at 349. Here, the district court cited
§ 3553(a)(1)—the nature and circumstances of the offense and the defendant’s
history and characteristics—as well as § 3553(a)(2)(C)—the need to protect the
public—in support of its non-Guideline sentence. Because the district court
based its decision on relevant factors that were amply supported, we find that
the district court’s sentence was reasonable.
                                  IV. CONCLUSION
       The district court provided adequate justification for its decision to issue
a non-Guideline sentence. Additionally, it neither considered improper factors
when issuing Hall’s non-Guideline sentence, nor based its variance on



       6
        See generally United States v. Smith, 440 F.3d 704, 709 (5th Cir. 2006) (stating that
the defendant “fail[ed] to provide the court with evidence, such as average sentences for
similarly-situated defendants or a case in which a similarly-situated defendant received a
lesser sentence, to enable this Court to determine whether his sentence violated the
Sentencing Reform Act Provision”).
       7
         See, e.g., United States v. Brantley, 537 F.3d 347, 348–50 (5th Cir. 2008) (affirming,
in a case involving counterfeit securities, a more than 250% variance to concurrent terms of
120 months and 180 months from a range of forty-one to fifty-one months); United States v.
Jones, 444 F.3d 430, 433, 441–42 (5th Cir. 2006) (affirming, in a case involving child
pornography, an upward variance or departure to 120 months from a range of forty-six to fifty-
seven months); United States v. Smith, 417 F.3d 483, 492 (5th Cir. 2005) (affirming, in a case
involving interstate transportation of a stolen vehicle, a departure to 120 months from a
Guideline maximum of forty-one months); United States v. Rosogie, 21 F.3d 632, 633–34 (5th
Cir. 1994) (affirming, in a case involving possession of stolen mail, a departure sentence that
was over 400% the Guidelines maximum).

                                              11
  Case: 09-30240   Document: 00511140316    Page: 12   Date Filed: 06/14/2010

                                No. 09-30240

unsupported factors. Finally, Hall’s sentence was substantively reasonable. We
thus affirm Hall’s sentence.
      AFFIRMED.




                                     12